Citation Nr: 1625139	
Decision Date: 06/22/16    Archive Date: 07/11/16

DOCKET NO.  11-11 869A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss.  

2.  Entitlement to a higher initial rating for service connected right lower peripheral neuropathy, currently evaluated as 40 percent disabling.

3.  Entitlement to a higher initial rating for service connected right upper peripheral neuropathy, currently evaluated as 30 percent disabling.

4.  Entitlement to an initial compensable rating for service connected left upper peripheral neuropathy.

5.  Entitlement to a higher initial rating for service connected left lower peripheral neuropathy, currently evaluated as 0 percent disabling prior to May 6, 2015, and 10 percent disabling beginning May 6, 2015. 

6.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU). 

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran and Spouse 


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to October 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In January 2015, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing has been associated with the claims file.

An April 2015 Board decision remanded the claim for additional development.

The issues of entitlement to a higher initial rating for service connected right lower peripheral neuropathy, currently evaluated as 40 percent disabling, entitlement to a higher initial rating for service connected right upper peripheral neuropathy, currently evaluated as 30 percent disabling, entitlement to an initial compensable rating for service connected left upper peripheral neuropathy, entitlement to a higher initial rating for service connected left lower peripheral neuropathy, currently evaluated as 0 percent disabling prior to May 6, 2015 and 10 percent disabling beginning May 6, 2015, and entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the appeal period, the Veteran's hearing loss has been manifested by hearing impairment corresponding to no worse than auditory acuity Level II in the left ear, and Level IV in the right ear; or Level III hearing bilaterally.


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  As a September 2009 rating decision granted service connection and assigned a noncompensable rating, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

A March 2011 statement of the case (SOC) provided notice on the "downstream" issue of a higher rating.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond or supplement the record, and has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").

Regarding the duty to assist, all relevant evidence necessary for an equitable resolution of the issues on appeal have been identified and obtained, to the extent possible.  The evidence of record includes records from the Social Security Administration, VA treatment records, reports of  VA examinations, evidence submitted by the Veteran, including his lay statements, and the transcript of the January 2015 video conference hearing before the undersigned.  Notably, the Veteran has not identified any additional, relevant outstanding records that have not been requested or obtained.  Therefore, the Board finds that VA has satisfied its duty to assist in this regard.

The Veteran was afforded VA audiological examinations in August 2009 and May 2015.  The Board notes that the Veteran's representative asserts that the May 2015 VA examination is inadequate because the examiner's explanation of the functional impact of the Veteran's bilateral hearing loss was unreasonably short.  See May 2016 Appellate Brief.  However, the Board finds the evaluation adequate because, as will be shown below, it was based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and describes the claimed disability in sufficient detail to allow the Board to make a fully informed determination.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (noting that VA must provide an examination that is adequate for rating purposes). 

An April 2015 Board decision remanded the claim for a VA audiological evaluation and for procurement of outstanding VA and private treatment records.  The Veteran was afforded the requested VA evaluation in May 2015.  Furthermore, the Veteran's outstanding VA treatment records have been associated with the claims file.  Therefore, the Board finds that the RO substantially complied with the remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

Lastly, the Veteran testified during a video conference hearing in January 2015.  At the hearing, the undersigned explained the issues on appeal, asked questions focused on the elements necessary to substantiate the claim, and sought to identify any further development that was required.  These actions satisfied the Veterans Law Judge's duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  Neither the Veteran nor his representative have contended, and the evidence does not otherwise show that the undersigned failed to comply with 
38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2015).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2015).

The Veteran contends that his service-connected hearing loss is more disabling than reflected by his current noncompensable rating.  The assigned evaluation for hearing loss is determined by mechanically applying the rating criteria to certified test results under Diagnostic Code (DC) 6100 for hearing loss.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Under DC 6100, ratings for hearing loss are determined in accordance with the findings obtained on audiometric examination.  Evaluations of hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies 1000; 2000; 3000; and 4000 Hertz (cycles per second).  To evaluate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. § 4.85, DC 6100.  As set forth in the regulations, Tables VI, VIa, and VII are used to calculate the rating to be assigned.  See 38 C.F.R. § 4.85, DC 6100.

Hearing tests will be conducted without hearing aids, and the results of above-described testing are charted on Table VI and Table VII. See 38 C.F.R. § 4.85.

Alternatively, VA regulations provide that in cases of exceptional hearing loss, when the puretone thresholds at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately. 38 C.F.R. § 4.86(a). The provisions of 38 C.F.R. § 4.86(b) further provide that, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever would result in the higher numeral, and that numeral will be elevated to the next higher numeral.  

The Veteran was afforded a VA audiological examination in August 2009.  The VA examination report revealed puretone air conduction thresholds as follows:



HERTZ



500
1000
2000
3000
4000
RIGHT
20
40
65
65
65
LEFT
00
20
55
70
55

The August 2009 VA examination report revealed a speech recognition score of 76 percent in the right ear and 84 percent in the left ear.  Puretone audiometry testing found that the average puretone threshold was 59 decibels for the right ear and 50 decibels for the left ear.      
The Veteran was afforded a VA audiological examination in May 2015.  The VA examination report revealed puretone air conduction thresholds as follows:



HERTZ



500
1000
2000
3000
4000
RIGHT
30
50
60
70
65
LEFT
25
35
65
75
60

The May 2015 VA examination report revealed a speech recognition score of 84 percent in the right ear and 88 percent in the left ear.  Puretone audiometry testing found that the average puretone threshold was 61 decibels for the right ear and 59 decibels for the left ear.      
During the January 2015 Board hearing, the Veteran testified that since service his hearing has continually worsened.  He reported that if he goes into a room with people, he is unable to hear what is going on.  

The results of the Veteran's August 2009 audiogram reveal no worse than Level IV hearing acuity in the right ear and Level II hearing acuity in the left ear.  Application of the above-noted findings to Table VII result in a 0 percent disability rating under 38 C.F.R. § 4.85, DC 6100.  

The results of the Veteran's May 2015 audiogram reveal no worse than Level III hearing acuity in the right ear and Level III hearing acuity in the left ear.  Application of the above-noted findings to Table VII result in a 0 percent disability rating under 38 C.F.R. § 4.85, DC 6100.  

As noted above, the Rating Schedule provides for rating exceptional patterns of hearing impairment under the provisions of 38 C.F.R. § 4.86.  The Veteran's August 2009 and May 2015 test results do not demonstrate either (1) a puretone threshold of 55 decibels or more in all four frequencies in any service-connected ear, or (2) a puretone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz in either ear. 38 C.F.R. § 4.86.  Therefore, the Veteran was not entitled to consideration for exceptional patterns of hearing impairment in any ear.

The Board finds the VA examiners' opinions highly probative to the question at hand.  The examiners were both audiologists and possessed the necessary education, training, and expertise to provide the requested opinions.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In addition, the VA examiners conducted the audiological evaluation in compliance with the VA Handbook of Standard Procedures and Best Practices for Audiology Compensation and Pension Examinations.   

The Veteran's representative challenged the adequacy of the May 2015 VA audiological evaluation based on the fact that the response for the functional impairment caused by the Veteran's hearing loss was short.  On the examination report, the VA examiner stated that the Veteran reported, "Due to his hearing loss, the Veteran has trouble hearing speech in noise."  The Board finds the May 2015 VA examination adequate because it is clear the examiner elicited information from the Veteran concerning the functional effects of his disability as required by the applicable regulations.  See 38 C.F.R. §§ 4.1, 4.2, 4.10.  The audiologist was not required to read the appellant's mind.  See Cintron v. West, 13 Vet. App. 251, 259 (1999) (VA "ha[s] no obligation to read the mind of the veteran").  Nor was he required to offer a speculative opinion based on information that the appellant had not provided.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (speculative medical opinion is inadequate for rating purposes)." 

The Board in no way discounts the difficulties that the Veteran experiences as a result of his hearing loss.  The Veteran is competent to testify to facts or circumstances that can be observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  However, it must be emphasized, as previously noted, that the disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board must base its determination on the results of the pertinent audiological evaluations of record.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In other words, the Board is bound by law to apply VA's rating schedule based on the Veteran's audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Under these circumstances, the Board finds that throughout the appeal period, the record has presented no basis for the assignment of a compensable disability rating for the Veteran's service-connected bilateral hearing loss.  

The above determination is based on consideration of the applicable provisions of VA's rating schedule. In particular, the Board notes that the VA audiological examination report describes the effects of the Veteran's hearing impairment on his daily life. See Martinak v. Nicholson, 21 Vet. App. 447 (2007). The Board has also considered whether referral for extraschedular consideration is suggested by the record.  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). 

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  See also 38 C.F.R. § 3.321(b)(1).

With respect to the first prong of Thun, the Veteran reports having difficulty hearing conversations in crowds of people.  See January 2015 Hearing Transcript.  The Board notes that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria.  Therefore, the Veteran's struggle to comprehend verbal conversations and other noises is a factor contemplated in the regulations and rating criteria as defined.  Accordingly, the Board determines that the Veteran's complaints of hearing difficulty have been considered under the numerical criteria set forth in the rating schedule.  In short, the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  Therefore, referral for extraschedular consideration is not warranted.  Thus, the criteria for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

Additionally, the Board notes that under Johnson  v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Thus, referral for assignment of an extraschedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).

For all the foregoing reasons, the Board finds that the claim for an initial compensable disability rating for the Veteran's service-connected bilateral hearing loss must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

Entitlement to an initial compensable rating for bilateral hearing loss disability is denied.  


REMAND

In a February 2016 notice of disagreement, the Veteran expressed disagreement with the disability ratings assigned his service connected peripheral neuropathy of the upper and lower extremities and the denial of a TDIU in rating decisions dated in April 2015 and January 2016.  The record reflects that there has been no acknowledgement of the notice of disagreement by the RO.  Thus, the Board must remand these issues to the RO for appropriate action to include issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

In response to the Veteran's February 2016 Notice of Disagreement, take all indicated action pursuant to 38 U.S.C.A. § 7105 in order to furnish the Veteran and his representative a fully responsive statement of the case relating to the issues of entitlement to a higher initial rating for service connected right lower peripheral neuropathy, currently evaluated as 40 percent disabling, entitlement to a higher initial rating for service connected right upper peripheral neuropathy, currently evaluated as 30 percent disabling, entitlement to an initial compensable rating for service connected left upper peripheral neuropathy, entitlement to a higher initial rating for service connected left lower peripheral neuropathy, currently evaluated as 0 percent disabling prior to May 6, 2015 and 10 percent disabling beginning May 6, 2015, and entitlement to a TDIU.  Only if the Veteran perfects a timely appeal should this matter be certified and returned to the Board and after any necessary development has been completed.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


